DETAILED ACTION
Applicants’ arguments, filed 9 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions.
This office action has been made NON-FINAL as it includes a new rejection that is not necessitated by amendment.

Rejoinder
The examiner has rejoined previously non-elected claims 33 and 40. This should not be construed as a decision to withdraw the restriction requirement set forth in the office action on 23 June 2020.
Once a restriction requirement (or species election) is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is drawn to about 60 mg of plant extracts. However, claim 32, which depends upon claim 28 recites a daily dosage of about 60 mg to about 120 mg of extracts. This range of claim 32 (of about 60 mg to about 120 mg) appears to be outside the scope of claim 28 upon which it depends, thereby appearing to be outside the scope of claim 28. As such, it is unclear whether claim 28 requires the administering about 60 mg of extracts (the narrower range) or about 60 to about 120 mg of extracts (the broader range).
For the purposes of examination under prior art, claim 28 is understood to be drawn to about 60 mg of extracts to about 120 mg of extracts.
Similarly, claim 28 is drawn to about 60 mg of plant extracts and about 210 to 220 mg of pharmaceutically acceptable excipients. This is understood to be a total dosage of about (210+60) to (220+60) mg, which is about 270 to 280 mg daily dosage. However, claim 29, which depends upon claim 28, recites a dosage range of about 200 to about 400 mg. As best understood by the examiner, this dosage recited by claim 29 is understood to refer to the total dosage of extract in combination with excipients. This requirement of claim 29 appears to be outside the scope of claim 28 upon which claim 29 depends. As such, it is unclear whether claim 28 requires administering a 
For the purposes of examination under prior art, claim 28 is understood to be drawn to administering a dosage of about 200 mg to about 400 mg of plant extract in addition to excipient.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28 is drawn to about 60 mg of plant extracts and about 210-220 mg of pharmaceutically acceptable excipients. This is understood to be a total dosage of both plant extract and excipients of about (210+60) to (220+60) mg, which is about 270 to 280 mg. However, claim 29, which depends upon claim 28, recites a daily dosage range of about 200 to about 400 mg; as best understood by the examiner, this dosage is 


Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28 is drawn to about 60 mg of plant extracts. However, claim 32, which depends upon claim 28, recites a daily dosage of about 60 mg to about 120 mg of extracts. This range of claim 32 (of about 60 mg to about 120 mg) appears to be outside the scope of claim 28 upon which it depends, thereby appearing to be outside the scope of claim 28. As such, claim 32 appears to fail to further limit claim 28.


Claim Interpretation
Claim 28 recites various chemical structures comprising the functional group “R.” “R” is defined by the claim to include various chemical functional groups such as hydrogen, halogens, various alkyl groups, and others. One such functional group recited by claim 28 is alkali metals. The skilled artisan would have understood that “R” is an alkali metal only in the case wherein “R” being an alkali metal would have resulted in a stable chemical structure. The skilled artisan would have understood that, for example, 


Claim Interpretation and Withdrawn Indefiniteness Rejection
Claim 28 has been amended to require a combination of compounds having the structures I, II, IV, V, VI, and VII. For the purposes of examination under prior art, this claim is understood to require that the combination comprise at least two of the structures I, II, IV, V, VI, and VII. Additionally, in view of this claim amendment, the previously applied rejection over 35 U.S.C. 112(b), set forth on the pages 3-4 of the prior office action on 10 December 2020 has been withdrawn.


Withdrawn Prior Art Rejection
In the prior office action on 10 December 2020 (hereafter referred to as the prior office action), the examiner had rejected the instant claims over Margal de Queiroz (English translation of PI 0406343-0 A published on 08/01/2006; of record) as evidenced by Raintree (webpage captured on 10/17/2006, Raintree Nutrition, Inc., "Database File for: Gervao (Stachytarpheta sp),” available at 
In the prior rejection, the examiner appears to have taken the position that the term “gervao” refers to Stachytarpheta cayennensis, as required by the instant claims. Upon further review, the examiner now takes the position that the previously taken position is not fully correct. This is because, according to a new search conducted by the examiner, the term “gervao” appears to refer to multiple different species, including but not limited to Stachytarpheta cayennensis. In support of this position, the examiner cites Neto et al (“Recursos medicinais de especies do cerrado de Mato Grosso: um estudo bibliografico," Acta Botanica Brasilica, Vol. 17, No. 4, pgs. 561-584 (2003)), which teaches the following, as of page 579, relevant text reproduced below.

    PNG
    media_image1.png
    240
    1332
    media_image1.png
    Greyscale

As such, the term “gervao” appears to refer to multiple species, including but not limited to Stachytarpheta cayennensis.
In the previous office action, the examiner cited Margal de Queiroz (English translation of PI 0406343-0 A published on 08/01/2006; of record). This reference teaches extracts of gervao, as of pages 2 and the top paragraph of page 7 of the English translation. However, given that the term “gervao” is understood to refer to necessarily flow from the teachings of the applied prior art because it is not necessarily the case that “gervao” refers to Stachytarpheta cayennensis. See MPEP 2112(IV), second paragraph. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV), first paragraph. In this case, at best, Queiroz teaches that extraction of Stachytarpheta cayennensis may occur, but does not teach that extraction of Stachytarpheta cayennensis necessarily occurs because it is not necessarily the case that “gervao” refers to Stachytarpheta cayennensis. This is insufficient to establish inherency in view of the guidance provided by MPEP 2112(IV).
As such, the previously applied rejection has been withdrawn. The examiner has set forth a new rejection prior art rejection below. This new rejection relies upon some references used in the prior rejection, but a different rationale for rejecting the claims has been presented by the examiner.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marçal de Queiróz (English translation of PI 0406343-0 A published on 08/01/2006; of record) in view of Schapoval et al. (Journal of Ethnopharmacology 60 (1998) 53–59) and Neto et al (“Recursos medicinais de espécies do cerrado de Mato Grosso: um estudo bibliográfico," Acta Botanica Brasilica, Vol. 17, No. 4, pgs. 561-584 (2003); of record).
Marçal de Queiróz (hereafter referred to as Queiroz) teaches treating vitiligo, as of Queiroz, page 1, title. Queiroz teaches that this treatment occurs by using alcoholic, hydroalcoholic and aqueous extracts of the leaves and/or aerial parts of Stachytarpheta polyura, as of Queiroz, page 20, claim 1 of Queiroz.
Queiroz does not teach an extract of Stachytarpheta cayennensis.
Schapoval et al. (hereafter referred to as Schapoval) is drawn to alcoholic and n-butanolic extracts of dried leaves of Stachytarpheta cayennensis, as of Schapoval, page 53, title and abstract. Schavopol indicates that these extracts are used in folk medicine in infusion as a stomachic and febrifuge, to treat chronic liver diseases, flues, cough and 

    PNG
    media_image2.png
    508
    507
    media_image2.png
    Greyscale

Schavopal does not teach extracts of Stachytarpheta cayennensis for treating vitiligo. 
Neto et al. (hereafter referred to as Neto) teach a review of Brazilian medicinal flora/species, as of Neto, page 561, abstract. While Neto is written in Portuguese, it is clear that Neto teaches a table listing the vernacular names of plants with their corresponding scientific names. Neto teaches that the vernacular name “gervão” is interchangeable with Stachytarpheta cayennensis and Stachytarpheta polyura species (Table 1 at page 579), which is reproduced in part below.

    PNG
    media_image1.png
    240
    1332
    media_image1.png
    Greyscale

Neto does not teach treating vitiligo.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the Stachytarpheta cayennensis of Schapoval with the Stachytarpheta polyura extract of Queiroz to have been used for treating vitiligo, as of Queiroz. Queiroz teaches using an extract of a plant known as gervao for treating vitiligo, as of Queiroz, page 2 and page 7, top paragraph. The term “gervao” refers to both Stachytarpheta cayennensis as well as Stachytarpheta polyura, as taught by Neto. As such, the skilled artisan would have been motivated to have tried to used the Stachytarpheta cayennensis extract of Schapoval to have predictabily treated vitiligo with a reasonable expectation of success because Queiroz teaches treating vitiligo with gervao extract and Stachytarpheta cayennensis is a form of gervao extract. Choosing from a finite number of identified, predictable solutions (the number of species referred to by the term “gervao” is finite and predictable), with a reasonable expectation of success (in view of the teachings of Queiroz that gervao extracts treat vitiligo) is prima facie obvious; see MPEP 2143, Exemplary Rationale E, drawn to the “obvious to try” rationale.
As to claim 28, the claim requires about 60 mg of extract. Queiroz appears to teach 20 to 800 mg per day, as of Queiroz, page 20, claim 3. This overlaps with the claimed amounts. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie 
As to claim 28, the claim requires a combination of compounds of specific chemical structures. As best understood by the examiner, acteoside, as of Schapoval, would appear to read on claimed structure (V), and ipolamiide, as of Schapoval, would appear to read on claimed structure (I).
As to claim 28, the claim requires a specific amount of excipients. Queiroz, page 14, teaches starch in an amount of 440 mg. This is higher than what is required by the instant claims. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of treating vitiligo with gervao extract are taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable amount of excipients to be administered by routine experimentation.
As to claim 29, Queiroz appears to teach 20 to 800 mg per day, as of Queiroz, page 20, claim 3. This overlaps with the claimed amounts of 200 to 400 mg per day. While the prior art does not disclose the exact claimed values, but does overlap: in such prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 31, Queiroz teaches administration 2-3 times per day, as of Queiroz, page 16, second paragraph.
As to claim 30, although Queiroz teaches administration 2-3 times per day, as of Queiroz, page 16, second paragraph, it would not have been inventive for the skilled artisan to have optimized the method of Queiroz to have been drawn to a single daily application. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A). In this case, it is the examiner’s understanding that changing the dosing regimen from twice per day to once per day is a change of proportions or degree.
As to claim 32, Queiroz teaches 120 mg of extract three times a day, as of Queiroz, page 14.
As to claim 33, Queiroz teaches a powder, as of Queiroz, page 14.
As to claim 34, Queiroz teaches parabens and starch, as of Queiroz, page 14, relevant text reproduced below.

    PNG
    media_image3.png
    277
    676
    media_image3.png
    Greyscale

As to claims 35-36, Queiroz teaches parabens and starch, albeit in different amounts as compared to what is required by the claims. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of treating vitiligo with gervao extract are taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable amount of paraben and starch excipients to be administered by routine experimentation.
As to claim 37, Queiroz teaches a capsule, as of Queiroz, page 14, section entitled “phytotherapy.”
As to claim 38, Queiroz teaches that the capsule comprises 450 mg of ingredients, as of Queiroz, page 14, section entitled “phytotherapy.” This differs from the required amount of 280 mg. Nevertheless, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A). In this case, it is the examiner’s 
As to claim 39, Queiroz teaches oral administration, as of Queiroz, page 3, second line.
As to claim 40, this is an independent claim, apparently requiring the limitations of claims 28 and 34-38 together. As such, this claim is rejected for essentially the same reasons that claims 34-38 are rejected.


Response to Arguments
Applicant has provided arguments in applicant’s response on 9 March 2020. These arguments appear to be drawn to rejections that have been withdrawn by the examiner. As such, applicant’s arguments appear to be moot in view of the fact that they are drawn to rejections that have been withdrawn. Therefore, applicant’s arguments are not addressed substantively in this office action. In view of this, the examiner has made this office action NON-FINAL.


Terminal Disclaimer
The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 10,813,971; and
US Patent 10,813,970
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612